FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis S.A. Securities Registration Record No. 175 Santiago, November 12, 2012 Ger. Gen. No. 158 / 2012 Mr. Fernando Coloma C. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Alameda 1449 Santiago, Chile RE: Significant Event To whom it may concern, Pursuant to articles 9 and 10, paragraph 2 of the Securities Market Law (18,045), the provisions of General Norm 30 of the Superintendence, and in the exercise of the powers bestowed upon me, I hereby inform you of the following significant event. As of today, our majority shareholder, Endesa, S.A. has informed to the National Commission on Securities Market of Spain (CNMV, for its Spanish acronym) a significant event, attaching an enlarged presentation for its investor road show in connection with the proposed capital increase in Enersis. Attached to this letter you will find a copy of this presentation in English and Spanish. Copies of these presentations are also available on Endesa, S.A.’s web page (www.endesa.es) and will be soon available on Enersis S.A.’s web page (www.enersis.cl) Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer cc.: Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Banco Santander Santiago - Bondholders Representative Depósito Central de Valores (Central Securities Depository) Comisión Clasificadora de Riesgos (Risk Classification Commission) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:November 13, 2012
